DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hearing device configured such a determination is made regarding the stimuli” of claims 1-14 that  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 13-14 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Kearby et al (US Patent No. 2006/0029912). 
 	Regarding claim 1, Kearby teaches a system for targeted feature-specific sensory therapy (fig. 5, para. 0003), the system comprising: a hearing device (local device, 8, two or more earpieces 34; fig. 5-7; 0112) configured to provide an augmented acoustic environment (para. 0113), determine an archetypal stimuli associated with a specific sensory deficit (para. 0095), and supplement the augmented acoustic environment with the archetypal stimuli. 	Regarding claim 2, Kearby teaches the system of claim 1, wherein the specific sensory deficit includes impaired temporal envelop processing (para. 0078). 	Regarding claims 3 and 5, Kearby teaches the system of claim 2, wherein the hearing device is configured to supplement the augmented acoustic environment with the archetypal stimuli by generating a sound with a range of relevant temporal envelope features and chronically delivering the sound at a presentation level that renders the features audible and relevant (paras. 0078, 0126, 0137, 0142; sound can include tones, amplitudes, etc. within a range in a relevant range). 	Regarding claims 4, 6, 10, Kearby teaches the system of claim 1, wherein the specific sensory deficit includes impaired ability to separate sounds of interest from competing sounds (paras. 0082, 0092, 0095; improved speech recognition).	Regarding claim 13, Kearby teaches the system of claim 1, wherein the specific sensory deficit includes impaired ability to encode stimulus loudness (paras. 0095, 0121; hearing loss can include the loss of ability to determine or encode loudness sound). 	Regarding claim 14, Kearby teaches the system of claim 13, wherein the hearing device is configured to supplement the augmented acoustic environment with the archetypal stimuli by generating a sound with a range of relevant intensive features and chronically delivering the sound at a presentation level that renders the features audible and relevant (paras. 0092, 0126, 0137, 0142, 0143; patient receives sound at appropriate volume once adjusted).

Allowable Subject Matter
Claim(s) 7-9, 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 2, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653